1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ANTOINE L. ARDDS                                 )   Case No.: 1:20-cv-00887-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING PLAINTIFF’S EX PARTE
10            v.                                          MOTION
                                                      )
11                                                    )   (ECF No. 32)
     BOBADILLA, et.al.,
                                                      )
12                                                    )
                      Defendants.                     )
13                                                    )
14            Plaintiff Antoine L. Ardds is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            On June 28, 2021, Plaintiff filed a statement of undisputed facts and an ex parte motion to
17   submit exhibits. Plaintiff indicates that he believes he may have forgotten to submit his statement
18   disputed and the exhibits along with his opposition that was filed on June 9, 2021.
19            On the basis of good cause, the Court will grant Plaintiff’s motion to submit the statement of
20   disputed facts and exhibits in support of his previously filed opposition. In the interest of justice, the
21   Court grants Plaintiff twenty (20) days from the date of service of this order to file a reply to
22   Defendant's statement of disputed facts, if so desired.
23
24   IT IS SO ORDERED.
25
     Dated:        June 29, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
